Citation Nr: 0714449	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for head injury residuals, 
to include a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to March 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for head injury residuals, including a 
seizure disorder.  

In April 2002 the veteran testified at a hearing before the 
RO.  A transcript of the hearing is of record.  In an August 
2003 Board Remand decision, the claim was reopened and 
remanded for evidentiary additional development.  The 
development has not yet been completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in May 2004 and August 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The veteran contends he sustained a head injury in the 
service which led to his current seizure disorder.  

A review of the record reflects that the veteran was almost 
30 years old when he entered military service.  In the 
Enlistment Report of Medical History dated in January 1980, 
in response to Question 13, regarding any previous 
occupation, the response was, "nono".  As for Question 22 
regarding any previous rejection for military service, the 
veteran check the box that he had been previously rejected; 
however, the explanation, "I been military at 18, I am" was 
crossed out.  A July 1980 service medical record indicates 
that in June 1977, the veteran was involved in a motor 
vehicle accident and sustained an injury to the cervical 
spine.  Details of that accident and injury should be 
obtained.  

The veteran's service personnel records reflect that he did 
not complete high school, but left high school in 1979, 
making him almost 29 years old at the time.  During an 
October 1998 private psychological examination, the veteran 
related that he had completed the 8th grade and attended 
special education classes.

The Board is not comfortable with the many "loose ends" in 
this case.

The available service medical records show that the veteran 
"fell out" with complaint of "heatstroke" in August 1980.  
He reported that he felt weak, dizzy, and that his hands felt 
prickly; the veteran thought he may have fainted.  
Examination was normal, with possible heat stroke noted.  No 
head injury or seizure disorder is noted in the available 
service medical records though.  

This case was remanded by an August 2003 Board Remand 
decision for a VA examination to determine the nature and 
etiology of a seizure disorder and other claimed residuals of 
a head injury.  Based on examination findings, a review of 
historical records, and medical principles, the doctor was 
requested to provide a medical opinion, with full rationale, 
on the likely date of onset and etiology of any seizure 
disorder or other residuals of a head injury, including any 
relationship with a proven incident of military service.

The veteran was afforded a VA examination in June 2004.  The 
neurologist stated that the veteran had a diagnosis of 
seizure disorder, although there was no confirmatory evidence 
in the claims folder or by report of abnormal laboratory 
testing.  The examiner recommended that the best approach for 
objective information was to have the veteran admitted for 
video and electroencephalogram (EEG) clinical monitoring, to 
determine whether the veteran had seizure or rather 
pseudoseizures.  He further stated that otherwise the issue 
could not be resolved during the examination.  The examiner 
offered no opinion as to the etiology of either the seizures 
or pseuodoseizures.  

Thereafter, the veteran underwent another VA examination in 
October 2006 for a clarifying diagnosis.  Following a review 
of the claims folder and physical evaluation, the neurologist 
considered the question of pseudoseizures vs. seizures, and 
indicated that the inpatient video EEG monitoring may or may 
not serve to confirm seizures vs. pseudoseizures.  In 
addition, he stated that it was not possible to confirm the 
diagnosis of epilepsy vs. pseuodseizures, or a combination 
thereof, based on the currently available objective evidence.  

To date, there has been no inpatient video and EEG monitoring 
study performed, nor any indication that the RO has attempted 
to schedule the veteran for such tests.  As both examiners 
have made clear, a positive diagnosis of epilepsy or seizure 
disorder, as well as a related nexus opinion, cannot be 
provided based upon the current evidence of record.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Thus, while the Board sincerely regrets the 
additional delay, in light of these circumstances a remand is 
warranted prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
which treated him for a seizure disorder 
since October 2006.  The veteran is also 
requested to provide the names and 
addresses of all physicians who treated 
him prior to service.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The veteran should be requested to 
provide information regarding the 1977 
motor vehicle accident that resulted in an 
injury to his cervical spine.  This should 
include the names and addresses of any 
investigating police department; and 
whether the veteran was transported to a 
medical facility, or later sought 
treatment at a medical facility/physician.  
The veteran is to provide information 
regarding the names and addresses of any 
schools he attended prior to entering 
service.  He should be requested to 
provide a pre-service occupational 
history, including any workmen's 
compensation claims he may have filed.  
Once that information is obtained, the 
AMC/RO is obtain the proper releases from 
the veteran and undertake any further 
development, including obtaining all 
records identified by the veteran.  
Regarding school records, all medical 
records associated with the school records 
are to be obtained.  Regarding work 
records, all medical records associated 
with the work records are to be obtained.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The AMC/RO is to contact the 
appropriate service department officials 
in order to determine whether the veteran 
attempted to enter service prior to 1980, 
and if he did, the basis for any 
rejection.  

4.  Thereafter, the appellant should 
contacted and the reasons for undertaking 
a period of observation and evaluation (O 
& E) be explained to him.  If he is 
agreeable, he should be scheduled for 
inpatient video EEG monitoring to confirm 
the presence of a seizure disorder 
(epilepsy) vs. pseudoseizures.  All 
indicated tests and studies are to be 
performed.  Prior to the O & E, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
neurologist.  

The neurologist should address whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that a seizure disorder was incurred in 
service.  The opinion should be provided 
based on the results of any examination, a 
review of all medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The appellant is 
to be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the claim should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

